Order entered February 21, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-20-00193-CV

                              IN RE AEP TEXAS, INC., Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-01068

                                            ORDER
       Before the Court is relator’s February 14, 2020 motion to abate. In the motion, the parties

state that relator withdraws its emergency motion for a stay, and request that this Court abate the

proceeding pending notification that the settlement process is complete.

       We GRANT relator’s motion and ABATE the proceeding pending settlement. Relator

and real party in interest shall file either a motion to dismiss or a status report regarding

settlement proceedings within 30 days of this order.

                                                       /s/   DAVID L. BRIDGES
                                                             PRESIDING JUSTICE